                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 EPIC SYSTEMS CORPORATION, a
 Wisconsin Corporation,

                  Plaintiff,
                                                              Case No. 14-CV-748
        v.

 TATA CONSULTANCY SERVICES
 LIMITED, an Indian Corporation; and TATA
 AMERICA INTERNATIONAL
 CORPORATION (dba TCS AMERICA), a
 New York Corporation,

                  Defendants.


                                NOTICE OF CROSS-APPEAL



       Notice is hereby given that Epic Systems Corporation hereby appeals to the United States

Court of Appeals for the Seventh Circuit from the final judgment entered pursuant to Federal Rule

of Civil Procedure 58 in this action on October 3, 2017 (Dkt. 978), as upheld by the Court upon

its denial of Defendants’ motion pursuant to Federal Rules of Civil Procedure 50(b) and 59 in its

Opinion and Order entered on March 22, 2019 (Dkt. 1022), and from any interim, non-final

opinion, ruling, finding, or order preceding or giving rise to that Judgment and the Opinion and

Order, including the Opinion and Order dated September 29, 2017 (Dkt. 976).

       Defendants have previously filed a Notice of Appeal (Dkt. 1023), which was docketed by

the Clerk of the United States Court of Appeals for the Seventh Circuit on March 25, 2019, as

Appeal No. 19-1528.
                           Respectfully submitted,

                           EPIC SYSTEMS CORPORATION.

                           By: /s/ Rick Richmond
                               One of its Attorneys
                           Rick Richmond
                           rrichmond@jenner.com
                           Nick G. Saros
                           nsaros@jenner.com
                           JENNER & BLOCK LLP
                           633 West 5th Street, Suite 3600
                           Los Angeles, CA 90071
                           Tel.: 213-239-5100
                           Fax: 213-239-5199

                           Anthony A. Tomaselli
                           anthony.tomaselli@quarles.com
                           Kristin G. Noel
                           kristin.noel@quarles.com
                           QUARLES & BRADY LLP
                           33 East Main Street, Suite 900
                           Madison, WI 53703
                           Tel.: 608-251-5000
                           Fax: 608-251-9166

                           Attorneys for Plaintiff Epic Systems Corporation




Dated: April 4, 2019




                       2
                                  CERTIFICATE OF SERVICE

        I, Rick Richmond, an attorney, hereby certify that on April 4, 2019, I caused a copy of

the foregoing Notice of Cross-Appeal to be served through the CM/ECF system on those parties

entitled to electronic service.




                                                     /s/Rick Richmond
                                                       Rick Richmond
